Citation Nr: 0426626	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-15 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for 
hypertension, kidney stones, and gout.


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
active duty service or within one year of separation from 
service, nor is hypertension otherwise shown to be related to 
such service. 

2.  Kidney stones were not manifested during the veteran's 
active duty service or within one year of separation from 
service, nor are kidney stones otherwise shown to be related 
to such service.

3.  Gout was not manifested during the veteran's active duty 
service, nor is gout otherwise shown to be related to such 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may hypertension be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2003).

2.  Kidney stones were not incurred in or aggravated by 
service, nor may kidney stones be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2003).

3.  Gout was not incurred in or aggravated by service.  1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an April 2002 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letter also advised the veteran to send information 
describing any additional evidence, or the evidence itself, 
to the RO, and requested that the veteran tell the RO about 
any additional information or evidence he wanted VA to try to 
get for him.  Moreover, the VCAA notice was provided by the 
RO prior to the November 2002 decision denying the claims, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  It also appears that a copy of the claims file was 
furnished to the veteran in April 2004 at his request.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file, and there does not appear to be anything to 
substantiate the veteran's allegation that his records may be 
mixed up with another veteran's file.  As hereinafter more 
particularly discussed, the veteran's service medical records 
essentially show that the claimed disorders were not detected 
by medical personnel during his service.  Moreover, the RO 
has attempted to obtain all available post-service private 
medical records identified by the veteran.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  
Moreover, the RO made a second, more specific, request for 
records from Bayshore Hospital, after receiving a reply that 
there were no records concerning the veteran.  In an April 
2004 reply, that facility reported that it had no records of 
a claimed hospital visit in December 1973. 

The Board considered referring the issues in this appeal for 
VA medical examination with a request for opinions consistent 
with 38 U.S.C.A. § 5103A(d)(2).  However, while there is 
evidence of current disability associated with each of the 
veteran's claims, there is a complete absence of any 
competent evidence which shows or suggests that these current 
disabilities "may be" associated with any incident, injury, 
or disease of the veteran's active service.  In fact, the 
service medical records affirmatively show that trained 
medical personnel found the veteran's heart, vascular system, 
endocrine system, and genito-urinary system to be clinically 
normal at the times of several examinations, including a July 
1973 discharge examination.  After reviewing the claims file, 
the Board finds that the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim and that no VA medical examinations or etiology 
opinions are necessary.  38 C.F.R. § 3.159(c)(4).   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Factual Background

The veteran contends that he had high blood pressure while on 
active duty and that his discharge in 1973 was held up until 
his blood pressure could be brought under control at McGuire 
Air Force Base, New Jersey.  He also contends that he was 
first diagnosed with, and received treatment for, 
hypertension, kidney stones and gout at Bayshore Medical 
Center in Pasadena, Texas, in December 1973, approximately 5 
months after being discharged.  He further contends that his 
blood pressure medications caused his gout condition, and 
that he had his first acute gout attack in 1978.

Service medical records contain several medical examination 
reports.  In a July 1965 Lackland Air Force Base, Texas, 
entrance examination report, systolic pressure was 136mm and 
diastolic pressure was 84mm.  In a January 1969 US Army 
Hospital Berlin separation examination report, systolic 
pressure was 132mm and diastolic pressure was 88mm.  A report 
of dental patient history dated in February 1973 notes that 
the veteran denied ever being treated for hypertension.  In a 
July 1973 Travis Air Force Base, California, separation 
examination report, systolic pressure was 130mm and diastolic 
pressure was 80mm.

In the latter report, in the report of medical history 
section, the veteran checked the box indicating he had, or 
had had "high or low blood pressure."  There was no 
explanation, and the examining physician did not comment on 
the veteran's blood pressure and there was no reported 
impression or diagnosis of hypertension.  The veteran 
reported that he was taking no medications.  It was noted 
that the veteran denied any significant medical or surgical 
history other than the surgical removal of a BB pellet from 
his abdomen at age 6 and an episode of amnesia in 1961 due to 
a football injury.  All clinical evaluations were normal, 
including the lungs, chest, heart and vascular system, and 
endocrine system, other than a 7 inch mid line surgical scar.  
No significant defects and diagnoses were listed other than 
corrected visual acuity and hearing loss.

Service medical record clinical notes are primarily related 
to vision problems.  No clinical notes reflect a diagnosis 
of, or treatment for, hypertension, high blood pressure, 
kidney stones or gout.

In a written response to a request for records from the RO, 
received in February 2003, Bayshore Medical Center in 
Pasadena, Texas, said that they had no record of the veteran 
being treated at their facility.  In a written response to a 
further request for records, specifying records from December 
1973, the Bayshore Medical Center Medical Records Department 
indicated they could not locate records for a visit by the 
veteran in December 1973.

Medical records from Highland Hospital in Shreveport, 
Louisiana, for the period April 1991 through December 1993, 
contain a May 1991 pathology report for a kidney stone, and 
an internal medicine examination report for treatment of 
hypertension.  In those records, the veteran reported a 
history of in-service "mildly elevated blood pressure that 
did not require treatment," and hospitalization after 
leaving service in 1973 for GI problems, where elevated blood 
pressure was noted.  The veteran reported being placed on 
blood pressure medications at that time which he got off of 
for "unclear reasons."  The veteran further reported an EKG 
and stress test at a private medical facility in 1986, with a 
veteran-reported systolic pressure of 140mm and diastolic 
pressure of 95mm.  The veteran said he did not have his blood 
pressure checked again, until his dentist checked it in May 
1991.  

Highland Hospital records reflect continuing follow-up for 
hypertension and gout between April 1991 and December 1993.

Records from Doctor's Hospital in Shreveport, Louisiana, for 
the period February 1995 through April 2002 reflect follow-up 
and treatment for pancytopenia (a deficiency of all cell 
elements of the blood) with low white count and mild anemia, 
hyperlipidemia (elevated concentrations of any or all of the 
lipids in the plasma), cellulites, leukopenia (a reduction in 
the number of leukocites in the blood), and diabetes 
mellitus, with a history of gouty arthritis. 

In February 1997 the veteran was admitted to Shumpert Health 
System Hospital in Shreveport, Louisiana, for chest pain.  
Discharge diagnosis was severe iron deficiency anemia.

In February 1998 the veteran was admitted to Doctor's 
Hospital in Shreveport, Louisiana, for evaluation of an 
anemic condition.  Discharge diagnosis was febrile illness 
due to pneumonia, chronic anemia, and petechiae (a pinpoint, 
non-raised, purplish red spot caused by intradermal or 
submucous hemorrhage).

The veteran was hospitalized at Doctor's Hospital in 
Shreveport, Louisiana, for redness of most of his ankles in 
October 2000.  Discharge diagnosis was cellulites of the 
lower extremities, pernicious anemia, and controlled 
hypertension.

The veteran appeared at an informal conference at the Waco, 
Texas, RO in April 2004.  At that conference he stated that 
he was first treated for kidney stones at Bayshore Medical 
Center in 1973, shortly after his discharge.  He further 
stated that he experienced his first acute gout attack in 
1978.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post- 
service development of a presumptive disease, including 
hypertension and calculi of the kidney, to a degree of 10 
percent within one year from date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 102.

Analysis

Notwithstanding the veteran's contention that he received 
treatment in service for high blood pressure, service medical 
records do not reflect treatment for, or diagnosis of, 
hypertension.  Moreover, the records do not reflect that the 
veteran's discharge was held up at McGuire Air Force Base in 
New Jersey until August 1973 so his blood pressure could be 
brought under control.  Rather, both the DD 214 and the 
Separation Physical Examination reflect that the veteran was 
discharged from Travis Air Force in California in July 1973, 
that his blood pressure was 130mm systolic and 80mm 
diastolic, and that there were no defects or diagnosis of 
medical problems other than defective visual acuity and 
hearing loss.  Although the veteran reported a history of 
high or low blood pressure at the time of the examination, it 
is significant that trained medical personnel nevertheless 
did not report a diagnosis or impression of hypertension.  
This demonstrates that even if there were any high blood 
pressure readings, it was the professional judgment of the 
examiners that such readings were not manifestations of 
hypertension.  This is supported by the fact that the 
veteran's heart and vascular system were clinically evaluated 
as normal at that time.  

Moreover, there are no service medical records documenting 
either kidney stones or gout.  Again, medical personnel who 
conducted the veteran's 1973 separation examination 
clinically evaluated the endocrine and genito-urinary systems 
as normal thus demonstrating that it was the opinion of the 
examiners at that time there were no disorders of these 
systems.  The preponderance of the evidence is against a 
finding that any of these disorders were manifested during 
the veteran's active duty service.  Consequently, direct 
service connection for hypertension, kidney stones and gout 
is not warranted.  

Turning to post-service evidence, private medical records 
only go back to May 1991.  While those records reflect a 
patient-reported history of "elevated blood pressure" at a 
private medical facility shortly after the veteran left 
active service, that facility could not locate any treatment 
records for the veteran.  The first diagnosis of hypertension 
of record was in May 1991 where the assessment was 
"moderately severe hypertension in a 46-year-old male who is 
overweight."

In his claim, and at an informal conference at the RO, the 
veteran stated that kidney stones were first diagnosed at a 
private medical facility in 1973, shortly after he left 
active service.  However, that facility could not locate any 
treatment records for the veteran.  The first clinical note 
of record reflecting treatment for kidney stones was in May 
1991, when the veteran passed a stone.   

Consequently, presumptive service connection for hypertension 
and kidney stones is not shown, as there is no competent 
evidence that either disability was manifested within one 
year of the veteran's discharge from active duty service.

With regard to the gout issue, the veteran has reported that 
gout was first diagnosed at a private medical facility in 
1973, shortly after he left active service.  However, that 
facility could not locate any treatment records for the 
veteran.  At an informal conference at the RO, the veteran 
stated that he had his first acute gout attack in 1978.  
However, there is no record of such an attack in the claims 
file.  Private medical records reflect that the veteran 
reported a history of gout in May 1991.  The first clinical 
note of record reflecting treatment for gout was in December 
1992.  

At an informal conference at the RO, the veteran stated that 
he believed his blood pressure medications caused his gout.  
While the veteran may sincerely believe that his blood 
pressure medications caused his gout, there is no opinion by 
a competent medical professional to that effect.  A 
layperson, such as the veteran, is not competent to opine on 
medical matters such as the cause of a claimed disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
However, even if the veteran is correct in this opinion, 
service connection has not been established for hypertension, 
so there would be no basis for service-connecting gout on a 
secondary basis.

As there is not an approximate balance of positive and 
negative evidence regarding any issues material to the 
determination of the claims in this matter, the benefit of 
the doubt is not for application and the claims must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal is denied as to all three issues.



                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



